Citation Nr: 1420773	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Representative


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The September 2010 rating decision was instituted after the Board granted the Veteran's claim of service connection for hepatitis C in September 2010.    

The Veteran testified at a video conference hearing before the undersigned in July 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for an increased initial evaluation for hepatitis C.  38 C.F.R. § 19.9  (2013).

The Veteran is presently rated noncompesnable for his hepatitis C.  He was last evaluated for this disability in a compensation and pension examination in May 2010.  At the May 2010 examination the Veteran stated that he did not have any incapacitating episodes of fatigue, malaise, nausea, vomiting, or right upper quadrant abdominal pain.  The Veteran further stated that over the previous twelve month period, his symptoms did not prevent him from working.  The Veteran also denied any unintentional weight loss.  VA treatment records from March 2010 show that the Veteran reported occasional fatigue, occasionally having a "warm feeling" in his abdominal, and occasional tightening to his finger and toes.  At the Veteran's videoconference Board hearing, the Veteran stated that he has warmth in his torso, with constant burning, gets tired after strenuous activity, experiences diarrhea about twice a month, and has flu-like symptoms and episodes approximately every ten to fifteen days which last two to three days each.  The Veteran also stated that he lost weight.  Thus, the Veteran has submitted lay evidence suggesting a material change in the signs and symptoms due to his hepatitis C infection since his last examination.  Given that the Veteran has made new statements relating to the severity of his hepatitis C, a new examination should be provided.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

At the Veteran's July 2012 videoconference hearing the Veteran stated that in May 2012 he had his yearly evaluation at the gastroenterology clinic for his liver.  These records are not associated with the claims file.  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his service connected hepatitis C dated since April 2011.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to help determine the nature and severity of the service-connected hepatitis C.  The relevant documents in the Veteran's VA claims folder should be made available to the examiner for review in connection with the examination.  All indicated tests should be performed.

The VA examiner should specifically identify all of the signs and symptoms associated with the Veteran's service-connected hepatitis C infection.  In making this assessment, the examiner is asked to address the following:

(a) Does the Veteran suffers from fatigue, malaise, and anorexia?  If the Veteran suffers from fatigue, the examiner should provide an opinion as to whether the frequency and duration of the Veteran's fatigue can be classified as either "intermittent" or "daily."  If the Veteran suffers from anorexia, the examiner should provide an opinion as to whether the severity of the Veteran's anorexia can be classified as "without weight loss," "minor weight loss," "substantial weight loss," or "other signs of malnutrition."

(b) Does the Veteran's hepatitis C infection produce hepatomegaly, require dietary restriction, or require continuous medication?

(c) Does the Veteran's hepatitis C infection result in a level of impairment that produces near-constant debilitating symptoms?  If the Veteran suffers from near-constant debilitating symptoms, identify the symptoms (e.g., such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

(d) Does the Veteran's hepatitis C infection result in a level of impairment that produces incapacitating episodes (i.e., a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician)? If the Veteran suffers from incapacitating episodes, identify the acute signs and symptoms associated with each such episode (e.g., such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  In making this assessment, the examiner should identify the frequency and duration of each such episode during a 12-month time frame.

The reasons and bases for any opinion given should be provided.  The examiner should identify and explain the medical basis for any opinion and identify the pertinent evidence of record upon the opinion is based.

3.  Thereafter, readjudicate the Veteran's claims for an increased rating for hepatitis C.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



